DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/19/22 is acknowledged. Claims 10−18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 6 objected to because of the following informalities: th3e claim should depend from claim 1. Also, “comprises imaging apparatus” should be “comprises an imaging apparatus.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−2 and 5−6 are rejected under 35 USC 102(a)(1) as being anticipated by German Patent Document DE-102005006936-A1 to Hoernicke.
Regarding claim 1, Hoernicke teaches a personnel rescue system, comprising:
a winch subsystem comprising a first tether 25 deployable and retrievable with a powered winch 21;
a powered and controllable end effector 1 attached at a deployable end of the first tether (fig. 4);
a second tether attached by a first end to the end effector (the tether portion of rescue sling 26, i.e. the portion which is not the loop of the rescue sling);
a personnel harness attached at a second end of the second tether (the loop portion of rescue sling 26); 
and control apparatus 27 in communication with the end effector, the control apparatus operable to maneuver the end effector vertically and laterally, carrying the personnel harness to a subject to be rescued (can move laterally by providing thrust, and when the tether is taut it can move the end effector vertically in a pendular motion).
Regarding claim 2, Hoernicke teaches that the system is operable from a helicopter 20.
Regarding claim 5, Hoernicke teaches that the communication between the control apparatus and the end effector is through wireless circuitry implemented both in the end effector (radio receiver 7) and in the control apparatus (remote control 27).
Regarding claim 6, Hoernicke teaches that the end effector further comprises an imaging apparatus (wireless camera 16) in communication with the control apparatus by which an operative is enabled to view immediate vicinity of the end effector on a display, in maneuvering the end effector in a rescue operation (“a wireless camera…which shows the operator on a monitor the area in front of the [end effector]”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoernicke.
Regarding claim 9, Hoernicke fails to teach a third tether. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a third tether similar to the second tether, since a third tether allows for rescuing an additional person, or providing a backup tether to the second tether. Such a tether would be removably connected to the end effector and to the rescue harness, with the end effector maneuverable to deliver the third tether to a subject to be rescued by which the subject may release the third tether from the end effector and retrieve the harness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoernicke as applied to claim 1 above, and further in view of US Patent No. 10,589,853 to Lee.
Regarding claim 3, Hoernicke fails to teach the end effector having a plurality of thrusters. Lee teaches a UAV having a plurality of thrusters 120 controllable in direction and thrust by an operative through a control apparatus 113 (Lee Abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to configure the end effector of Hoernicke to have additional thrusters as taught by Lee in order to provide for much greater positional control of the end effector compared to a single thruster, thereby allowing for rescue operations in much more difficult environments, such as in ravines or caves where the single-thruster end effector of Hoernicke would be unable to avoid obstacles.
Regarding claim 8, Hoernicke in view of Lee teaches that the end effector comprises a rechargeable battery, and the thrusters comprise propellers driven by electric thruster motors and the thrusters are mounted on gimbals driven by electric gimbal motors, power to the thruster and gimbal motors delivered from the rechargeable battery.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoernicke and Lee as applied to claim 3 above, and further in view of US Patent No. 5,722,618 to Jacobs et al. (“Jacobs”).
Regarding claim 7, Hoernicke in view of Lee teaches that the thrusters comprise propellers driven by electric thruster motors (121−124) and the thrusters are mounted on gimbals driven by electric gimbal motors (tilting units 150 controlled). Hoernicke in view of Lee fails to teach that power to the thruster and gimbal motors is delivered through power lines in parallel with the first tether. Jacobs teaches a system for controlling a tethered payload having thrusters, having wires routed parallel to the tether (col. 8 lines 9−13). It would have been obvious to one of ordinary skill in the art at the time of filing to configure the system of Hoernicke in view of Lee to power the end effector by physical lines, in order to allow the end effector to fly for a much longer time, enabling rescue operations where the terrain is difficult and the end effector must carefully maneuver into position over a long period of flight time.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoernicke as applied to claim 1 above, and further in view of Jacobs.
Regarding claim 4, Hoernicke fails to teach physical control lines from the control apparatus to the end effector. Jacobs teaches a system for controlling a tethered payload having thrusters and a camera, where the control can be through wireless means or through wires routed parallel to the tether (col. 8 lines 9−13). It would have been obvious to one of ordinary skill in the art at the time of filing to configure the system of Hoernicke to add communication between the control apparatus and the end effector by physical control lines from the control apparatus to the end effector, the lines deployed in parallel with the first tether in order to provide an alternate means for controlling the tethered object where wireless signals could be interrupted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/22/2022